


110 HR 6617 IH: Strengthening Communities Through

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6617
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Honda (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Hinojosa,
			 Mr. Grijalva,
			 Mr. Ellison,
			 Mr. Cuellar,
			 Mr. Abercrombie,
			 Ms. Bordallo,
			 Ms. Hirono,
			 Mr. Faleomavaega,
			 Ms. Matsui, and
			 Mr. Becerra) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To strengthen communities through English literacy,
		  civics, education, and immigrant integration programs.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Communities Through
			 Education and Integration Act of 2008.
		2.FindingsCongress finds the following:
			(1)According to the
			 United States Census, over 23,000,000 United States residents do not speak
			 English well.
			(2)According to the
			 National Assessment of Adult Literacy, 93,000,000 adults in the United States
			 have limited reading, writing, and mathematics skills, and 14 percent of adults
			 in the United States have below basic proficiency in prose literacy.
			(3)Only three percent
			 of the 93,000,000 adults who could benefit from adult education services,
			 English literacy, and civics education programs actually participate in such
			 services and programs.
			(4)There is a growing
			 and urgent need for additional English literacy and civics education programs
			 for adults in the United States.
			(5)It
			 is beneficial to new immigrants, host communities, States, and the Nation for
			 immigrants to timely adjust to life in the United States, learn English, become
			 citizens, buy homes, start businesses, send their children to college, and
			 thrive economically.
			(6)A
			 proactive policy for new Americans at the State and local levels will maximize
			 the benefits immigrants bring to States and municipalities, while helping
			 immigrants integrate as quickly as possible.
			IExpanding English
			 Literacy and Civics Education
			101.Increased
			 investment in English acquisition under the Adult Education and Family Literacy
			 Act
				(a)Integrated
			 English literacy and civics education programSection 203 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9202) is amended by adding
			 at the end the following new paragraph:
					
						(19)Integrated
				English literacy and civics education programThe term integrated English literacy
				and civics education program means a program of instruction designed to
				help an English language learner achieve competence in English through
				contextualized instruction on the rights and responsibilities of citizenship,
				naturalization procedures, civic participation, and United States history and
				government to help such learner acquire the skills and knowledge to become an
				active and informed parent, worker, and community
				member.
						.
				(b)State leadership
			 activitiesSection 223(a) of
			 the such Act (20 U.S.C. 9223(a)) is amended by inserting after paragraph (11)
			 the following:
					
						(12)Technical assistance for grant applications
				of faith and community-based organizations.
						(13)The study of the
				effectiveness of distance learning or self-study programs to assist the English
				language learner population acquire
				English.
						.
				(c)National
			 Institute for LiteracySection 242(c)(1) of such Act (20 U.S.C.
			 9252(c)(1)) is amended—
					(1)in subparagraph
			 (A)—
						(A)by redesignating
			 clauses (ii), (iii), and (iv) as clauses (iii), (iv), and (v), respectively;
			 and
						(B)by inserting after
			 clause (i) the following new clause:
							
								(ii)effective
				practices in the provision of integrated English literacy and civics education
				programs;
								;
						(2)by redesignating
			 subparagraphs (G), (H), and (I) as subparagraphs (H), (I), and (J),
			 respectively; and
					(3)by inserting after
			 subparagraph (F) the following new subparagraph:
						
							(G)to coordinate and
				share information with national organizations and associations that are
				interested in integrated English literacy and civics education
				programs;
							.
					(d)ReportSection 242(k) of such Act (20 U.S.C.
			 9252(k)) is amended—
					(1)in
			 paragraph (2), by striking and at the end;
					(2)by
			 redesignating paragraph (3) as paragraph (4); and
					(3)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)a separate analysis of—
								(A)national and State
				adult English instruction needs;
								(B)data on the
				composition of recent immigration flows and immigration settlement patterns
				across the United States; and
								(C)estimated
				instructional needs based on the English ability and educational attainment of
				English language learners under recent migration patterns;
				and
								.
					(e)National
			 leadership activitiesSection 243 of such Act (20 U.S.C. 9253) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by inserting and integrated English literacy and civics education
			 programs before the semicolon at the end; and
						(B)in subparagraph
			 (B), by inserting and integrated English literacy and civics education
			 programs before , based on scientific evidence;
			 and
						(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (B), by inserting and integrated English literacy and civics education
			 programs before the semicolon at the end;
						(B)in subparagraph
			 (D)(ii), by inserting integrated English literacy and civics education
			 programs, before and workplace literacy programs;
			 and
						(C)in subparagraph
			 (E)—
							(i)in
			 clause (i), by inserting and integrated English literacy and civics
			 education programs before the semicolon at the end;
							(ii)in
			 clause (iii), by striking and at the end;
							(iii)in
			 clause (iv)—
								(I)by striking
			 section 231 and inserting sections 231 and 244;
			 and
								(II)by inserting
			 and after the semicolon; and
								(iv)by
			 adding at the end the following new clause:
								
									(v)the extent to which integrated English
				literacy and civics education programs carried out under section 244 lead
				participants in such programs to increase their civic participation and, if
				applicable, lead such participants to become United States
				citizens.
									.
							(f)Integrated
			 English literacy and civics educationChapter 4 of subtitle A of
			 such Act (20 U.S.C. 9251 et seq.) is amended by adding at the end the following
			 new section:
					
						244.Integrated
				English literacy and civics education programs
							(a)Program
				authorized
								(1)In
				generalFrom funds appropriated to carry out this section, the
				Secretary shall award grants to States, from allocations under subsection (b),
				for integrated English literacy and civics education programs.
								(2)Definition of
				StateIn this section the term State means each of
				the several States of the United States and the District of Columbia.
								(b)Allocations
								(1)In
				generalSubject to paragraph (2) and with respect to funds
				described in subsection (a), the Secretary shall allocate—
									(A)65 percent to
				States on the basis of a State’s need for integrated English and civics
				education programs, as determined by calculating each State’s share of a
				ten-year average of the data compiled by the Office of Immigration Statistics
				of the Department of Homeland Security, for immigrants admitted for lawful
				permanent residence for the ten most recent years; and
									(B)35 percent to the
				States on the basis of whether the State experienced growth, as measured by the
				average of the three most recent years for which data compiled by the Office of
				Immigration Statistics of the Department of Homeland Security are available,
				for immigrants admitted for lawful permanent residence.
									(2)MinimumNo
				State shall receive an allocation under paragraph (1) in an amount that is less
				than $60,000.
								(c)Authorization of
				appropriationFor the purpose of carrying out this section, there
				are authorized to be appropriated $200,000,000 for fiscal year 2009,
				$250,000,000 for fiscal year 2010, and $300,000,000 for fiscal year
				2011.
							.
				102.Expansion and
			 evaluation of the Even Start Family Literacy Program
				(a)Expansion of
			 programSection 1002(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6302(b)(3)) is amended to read as
			 follows:
					
						(3)Even
				startFor the purpose of carrying out subpart 3 of part B, there
				are authorized to be appropriated $350,000,000 for fiscal year 2009 and each of
				the 5 succeeding fiscal
				years.
						.
				(b)Even Start
			 research and evaluationSubpart 3 of part B of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.) is
			 amended by adding at the end the following:
					
						1243.Research
							(a)In
				generalIn order to provide rigorous research utilizing
				appropriate, scientifically based research standards, the Director of the
				National Institute for Literacy shall design a plan (approved by the Secretary)
				to carry out, through a grant or contract, research into the components of
				successful family literacy services to inform the field and improve practice
				and increase program quality, in order to—
								(1)improve the
				quality of existing programs assisted under this subpart or other family
				literacy programs; and
								(2)develop models for
				new programs to be carried out under this subpart.
								(b)ConsultationIn
				conducting the research described in subsection (a), the entity with which the
				Director of the National Institute for Literacy contracts or awards a grant
				shall consult with—
								(1)Even Start
				coordinators and practitioners, including individuals from migrant or tribal
				Even Start programs;
								(2)individuals who
				are researchers and experts in family literacy, including early childhood and
				adult literacy;
								(3)individuals who
				are experts in literacy services for English language learners and the
				learners' families; and
								(4)individuals who
				are representatives from other national organizations involved in family
				literacy.
								(c)Scientifically
				based research on family literacy
								(1)In
				generalThe Director of the National Institute for Literacy, in
				consultation with the Secretary, shall carry out research that—
									(A)is scientifically
				based reading research; and
									(B)determines—
										(i)the
				most effective ways of improving the literacy skills of adults with reading
				difficulties; and
										(ii)how family
				literacy services can best provide parents with the knowledge and skills the
				parents need to support the parents' children’s literacy development.
										(2)Use of expert
				entityThe Director of the National Institute for Literacy, in
				consultation with the Secretary, shall carry out the research under paragraph
				(1) through an entity, including a Federal agency, that has expertise in
				carrying out longitudinal studies of the development of literacy skills in
				children and adults and has developed effective interventions to help children
				with reading difficulties.
								(d)DisseminationThe
				Director of the National Institute for Literacy shall disseminate, pursuant to
				section 1207, the results of research described in subsections (a) and (b) to
				State educational agencies and recipients of subgrants under this
				subpart.
							(e)Report to
				CongressNot later than 6 months after the date of completion of
				research under this section, the Director of the National Institute for
				Literacy shall—
								(1)submit a report on
				the research to the Secretary, the Committee on Education and Labor of the
				House of Representatives, and the Committee on Health, Education, Labor, and
				Pensions of the Senate; and
								(2)make such report
				publicly available.
								1244.Longitudinal
				evaluation
							(a)National William
				F. Goodling Even Start EvaluationThe Director of the National
				Institute for Literacy shall review, make recommendations on, design, and plan
				for a longitudinal evaluation of the Even Start program under this subpart, as
				approved by the Secretary.
							(b)ConsiderationsIn
				conducting the evaluation described in subsection (a), the Director of the
				National Institute for Literacy shall consider—
								(1)the extent to
				which programs under this subpart—
									(A)provide family
				literacy services to adults and children not otherwise available or accessible
				to such children or adults, or that supplement child development or adult
				education services provided by other programs;
									(B)strengthen
				parents' knowledge and skills that support parent-child relationships, parental
				involvement in schools, and family literacy and other educational activities in
				the home;
									(C)improve adult
				participants' basic skill levels in reading, writing, speaking the English
				language, and basic mathematics; and
									(D)increase adult
				participants' ability to maintain and retain employment; and
									(2)the extent to
				which programs under this subpart link families to needed community services
				and how differences in the type, length, mix, and intensity of services affect
				the desired program
				goals.
								.
				103.Expanded
			 learning time for middle and secondary school English language
			 learners
				(a)Definitions
					(1)In
			 generalUnless otherwise specified, the terms used in this
			 section have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
					(2)Other
			 DefinitionsIn this section:
						(A)Expanded
			 learning time programThe term expanded learning time
			 program means—
							(i)a
			 summer learning semester at a school served by a local educational
			 agency;
							(ii)a
			 consolidated school district program;
							(iii)an
			 extended day program that adds not less than one hour to the school day, if the
			 additional learning time—
								(I)focuses on English
			 language acquisition and core academics; and
								(II)allows for
			 enrichment opportunities that support learning; or
								(iv)a semester or program described in clause
			 (i), (ii), or (iii) that is operated by—
								(I)a local educational agency or a public
			 school; or
								(II)a local
			 educational agency or a public school in a partnership with—
									(aa)a nonprofit organization;
									(bb)a faith-based organization; or
									(cc)any other entity that meets State quality
			 assurance guidelines.
									(B)StateThe
			 term State means each of the several States of the United States
			 and the District of Columbia.
						(b)Program
			 authorizedFrom amounts appropriated under subsection (h), the
			 Secretary of Education shall award grants under this section to each State
			 educational agency served by a State to enable the State educational agency to
			 provide subgrants, on a competitive basis, to local educational agencies to
			 enable the local educational agencies to provide high quality expanded learning
			 time programs for middle and secondary school students who are English language
			 learners.
				(c)Grant
			 requirements
					(1)Approved
			 applicationsThe Secretary shall only award a grant under this
			 section to a State educational agency for which the Secretary has approved an
			 application under this section.
					(2)Matching
			 requirementTo be eligible to receive a grant under this section,
			 a State educational agency shall provide matching funds, from non-Federal
			 sources, in an amount that is not less than 25 percent of the total amount of
			 funds received under the grant.
					(3)In-kind
			 contributionsIn-kind contributions from private funding sources
			 may be used to meet the matching requirement described in paragraph (2).
					(4)State
			 Application
						(A)In
			 generalIn order to receive a
			 grant under this section, a State educational agency shall submit an
			 application, that was developed collaboratively with community-based
			 organizations that serve English language learner communities, teachers, a
			 statewide organization of teachers, a representative from public libraries, and
			 other educators, to the Secretary at such time and in such form as the
			 Secretary may require.
						(B)ContentsThe application shall include a State plan
			 for providing high quality expanded learning time programs for middle and
			 secondary school students who are English language learners. The State plan
			 shall include—
							(i)a
			 description of the State needs regarding the English language learner student
			 population;
							(ii)an
			 outline for an accountability standard to ensure the use of high quality
			 expanded learning time programs;
							(iii)any other
			 requirement determined to be necessary by the Secretary; and
							(iv)guidelines
			 on—
								(I)which expanded
			 learning time programs are determined to be high quality; and
								(II)how the State
			 educational agency will ensure that the State educational agency will meet the
			 requirements of subsection (e).
								(d)Competitive
			 subgrants
					(1)In
			 generalA State educational agency receiving a grant under this
			 section shall use the grant funds to award subgrants, on a competitive basis,
			 to local educational agencies to enable the local educational agencies to
			 provide expanded learning time programs to middle and secondary school students
			 who are English language learners in order to provide such students with
			 additional language and civics education.
					(2)PriorityA
			 State educational agency receiving a grant under this section shall give
			 priority in awarding subgrants under this section to local educational agencies
			 that demonstrate a need for expanded learning time programs for English
			 language learner middle and secondary school students.
					(3)Need
			 determinationA State educational agency shall determine a local
			 educational agency's need under paragraph (2) on the basis of—
						(A)increases in the
			 number of students who are English language learners and served by the local
			 educational agency;
						(B)substantial
			 increases in the local immigrant population served by the local educational
			 agency; and
						(C)evidence that
			 expanded learning time programs are necessary to ensure that schools served by
			 the local educational agency will reach accountability standards under the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
						(4)ApplicationIn
			 order to receive a subgrant under this section, a local educational agency
			 shall submit an application to the State educational agency at such time and in
			 such form as the State educational agency may require. The application
			 shall—
						(A)describe the needs
			 of the middle and secondary school English language learner student population
			 served by the local educational agency;
						(B)describe the types
			 of expanded learning time programs to be offered to middle and secondary school
			 students who are English language learners;
						(C)describe how the
			 subgrant will be used;
						(D)include guidelines
			 on—
							(i)which expanded
			 learning time programs are considered to be high quality; and
							(ii)how the local
			 educational agency will meet the requirements of subsection (e);
							(E)contain an
			 assurance that the local educational agency will meet the requirements of
			 subsection (e);
						(F)include an outline
			 for an accountability standard to ensure high quality expanded learning time
			 programs;
						(G)contain evidence of an agreement, between
			 the governing body of the local educational agency and the employees of the
			 local educational agency, including teachers, at participating schools or their
			 recognized representatives, to work the expanded schedule;
						(H)describe the
			 process by which the local educational agency will ensure the meaningful
			 involvement of teachers, union representatives, parents, public libraries, and
			 school partners in the planning and implementation of the expanded learning
			 time program; and
						(I)contain any other
			 requirement determined necessary by the State educational agency.
						(5)Matching
			 requirementTo be eligible to receive a subgrant under this
			 section, a local educational agency shall provide matching funds, from
			 non-Federal sources, in an amount that is not less than 15 percent of the total
			 amount of funds received under the subgrant.
					(e)Supplement, not
			 supplantA State educational agency and a local educational
			 agency shall use Federal funds received under this section only to supplement
			 the funds that would, in the absence of such Federal funds, be made available
			 from non-Federal sources for the education of students participating in
			 expanded learning time programs assisted under this section, and not to
			 supplant such funds.
				(f)Duration and
			 renewal
					(1)Duration of
			 grants and subgrantsGrants and subgrants under this section
			 shall be awarded for a period that does not exceed 3 years in duration.
					(2)Renewal of
			 grants and subgrants
						(A)In
			 generalGrants and subgrants under this section may be renewed in
			 2-year increments.
						(B)Conditions for
			 renewalIn order to be eligible to renew a grant or subgrant
			 under this paragraph, the State educational agency or local educational agency
			 shall demonstrate to the satisfaction of the Secretary or State educational
			 agency, respectively, that the State educational agency or local educational
			 agency, respectively, has complied with the terms of the grant or subgrant,
			 respectively.
						(g)Rule of
			 constructionNothing in this
			 section shall be construed to alter or otherwise affect the rights, remedies,
			 and procedures afforded to the employees of local educational agencies under
			 Federal, State, or local laws (including applicable regulations or court
			 orders) or under the terms of collective bargaining agreements, memoranda of
			 understanding, or other agreements between such employees and their employers,
			 including the right of employees of local educational agencies to engage in
			 good faith collective bargaining with their employers regarding their terms and
			 conditions of employment, and the procedures used to determine such terms and
			 conditions.
				(h)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $50,000,000 for fiscal year 2009 and
			 each of the 5 succeeding fiscal years.
				104.Definitions of
			 English language learner
				(a)Adult Education
			 and Family Literacy ActThe Adult Education and Family Literacy
			 Act (20 U.S.C. 9201 et seq.) is amended—
					(1)in section 203(6)
			 (20 U.S.C. 9202(6)), by striking individuals of limited English
			 proficiency and inserting English language
			 learners;
					(2)in
			 section 203(10) (20 U.S.C. 9202(10))—
						(A)in the paragraph
			 heading, by striking Individual of limited English proficiency
			 and inserting English
			 language learner; and
						(B)in the matter
			 preceding subparagraph (A), by striking individual of limited English
			 proficiency and inserting English language
			 learner;
						(3)in section
			 224(b)(10)(D) (20 U.S.C. 9224(b)(10)(D)), by striking individuals with
			 limited English proficiency and inserting English language
			 learners; and
					(4)in section
			 243(2)(D)(ii) (as amended by section 101(e)(2)(B)) (20 U.S.C. 9253(2)(D)(ii)),
			 by striking individuals with limited English proficiency who are
			 adults and inserting adult English language
			 learners.
					(b)Elementary and
			 Secondary Education Act of 1965
					(1)AmendmentSection
			 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(25)) is amended by striking the matter preceding subparagraph (A) and
			 inserting the following:
						
							(25)English
				language learnerThe term English language learner
				means an
				individual—
							.
					(2)ReferencesAny
			 reference in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) to an individual who is limited English proficient shall be construed
			 to refer to an English language learner.
					105.Credits for
			 Teachers of English Language Learners
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
					
						25E.Teachers of
				English language learners
							(a)In
				GeneralIn the case of an eligible teacher, there shall be
				allowed a credit against the tax imposed by this chapter for the taxable year
				an amount equal to—
								(1)$1,500, for each
				of the first 5 taxable years for which the taxpayer is allowed a credit under
				this section, and
								(2)$1,000, for any
				other taxable year.
								(b)Credit allowed
				only for 10 taxable yearsNo credit shall be allowed under this
				section with respect to a taxpayer for any taxable year after the 10th taxable
				year for which such taxpayer is allowed a credit under this section.
							(c)Eligible
				TeacherFor purposes of this section—
								(1)In
				generalThe term eligible teacher means, with
				respect to a taxable year, any individual who is a full-time teacher in an
				academic subject, has received training in delivering academic instruction to
				English language learner students, and is employed in any English languae
				learner school for the academic year ending in such taxable year.
								(2)English language
				learner schoolThe term English language learner
				school means any school—
									(A)which provides
				elementary education or secondary education, as determined under State law,
				and
									(B)in which 10
				percent or more of the students enrolled are limited English proficient (as
				defined in section 9901 of the Elementary and Secondary Education Act of
				1965).
									.
				(b)Clerical
			 amendmentThe table of sections for such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
					
						
							Sec. 25E. Teachers in English language
				learner
				schools.
						
						.
				(c)Teacher
			 certification expensesPart VII of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to additional itemized deductions
			 for individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
					
						224.Teacher
				certification expenses
							(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				deduction for teacher certification expenses paid or incurred by the taxpayer
				for the taxable year.
							(b)Teacher
				certification expenses
								(1)TESL
				certification expensesFor purposes of this section, the term
				TESL certification expenses means tuition and fees required for
				the enrollment or attendance of the taxpayer or the taxpayer’s spouse at an
				eligible educational institution (as defined in section 25A) for a course which
				is required for certification of such individual as qualified to teach English
				to elementary or secondary school students who are limited English proficient
				(as defined in section 9901 of the Elementary and Secondary Education Act of
				1965).
								(2)State bilingual
				education certification expensesFor purposes of this section,
				the term State bilingual education certification expenses means
				tuition and fees required for the enrollment or attendance of the taxpayer or
				the taxpayer’s spouse at an eligible educational institution (as defined in
				section 25A) for a course which is required for certification of such
				individual as qualified to teach bilingual courses to elementary or secondary
				school students who are limited English proficient (as defined in section 9901
				of the Elementary and Secondary Education Act of 1965).
								(3)ExceptionsSuch
				term shall not include any amounts to the extent such amounts—
									(A)are for a course
				that is part of the individual’s degree program, or
									(B)are funded by
				another person (or any governmental entity).
									(c)Denial of double
				benefitNo deduction shall be allowed under this section for any
				expense for which a deduction or credit is allowed under any other provision of
				this
				chapter.
							.
				(d)Certification
			 deduction allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(22)Teacher
				certification expensesThe deduction allowed by section
				224.
						.
				(e)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following new items:
					
						
							Sec. 224. Teacher certification
				expenses.
							Sec. 225. Cross
				reference.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2008.
				106.Research in adult
			 education
				(a)In
			 generalSection 133(c)(A) of the Education Sciences Reform Act of
			 2002 (20 U.S.C. 9533(c)(A)) is amended by inserting education
			 and before literacy.
				(b)National
			 research and development center
					(1)In
			 generalThe Secretary of
			 Education shall direct the Commissioner for Education Research of the National
			 Center for Education Research established pursuant to section 131 of the
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9531) to establish a national
			 research and development center for adult education and literacy as described
			 in section 133(c)(A) of such Act (22 U.S.C. 9533(c)(A)) (as amended by
			 subsection (a)).
					(2)Provision for
			 expansion of researchIf, as of the date of the enactment of this
			 Act, the Commissioner has established a center for adult literacy in accordance
			 with section 133(c)(A) of the Education Sciences Reform Act of 2002, the
			 Commissioner shall expand the topic of research of such center to include adult
			 education, in accordance with the amendment made by subsection (a).
					IISupporting
			 English Language Acquisition and Adult Education in the Workforce
			201.Credit for employer
			 provided adult English literacy and basic education programs
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
					
						45Q.Employer-provided
				adult English literacy and basic education programs
							(a)In
				generalFor the purposes of
				section 38, the credit determined under this section with respect to any
				employer for the taxable year is an amount equal to 20 percent of qualified
				education program expenses, or no more than $1,000 per full-time employee
				participating in the qualified education program.
							(b)Qualified
				education program expensesFor purposes of this section—
								(1)In
				generalThe term
				qualified education program expenses means expenses paid or
				incurred by an employer to make available qualified education to employees of
				the employer, who are English language learners or have not received a
				secondary school diploma, or its recognized equivalent, or who lack sufficient
				mastery of basic educational skills to enable the individuals to function
				effectively in society.
								(2)Qualified
				educationThe term
				qualified education means adult education and literacy
				activities provided—
									(A)by an eligible provider which for the
				fiscal year ending during the employer’s taxable year receives Federal funds
				under section 231 of the Adult Education and Family Literacy Act for adult
				education and literacy activities, or
									(B)in curriculum approved by the Department of
				Education, the Employment and Training Administration of the Department of
				Labor, or in current use by a Federal agency.
									(3)Eligible
				provider; adult education and literacy activitiesThe terms eligible provider,
				and adult education and literacy activities shall have the
				respective meanings given to such terms in section 203 of the Adult Education
				and Family Literacy Act.
								(4)English language
				learnerThe term English language learner shall
				have the same meaning given to such term in section 9101(25) of the Elementary
				and Secondary Education Act of 1965.
								(c)Special
				rulesFor purposes of this section—
								(1)Full-time
				employmentAn employee shall
				be considered full-time if such employee is employed at least 30 hours per week
				for 25 or more calendar weeks in the taxable year.
								(2)Aggregation
				ruleAll persons treated as a single employer under subsection
				(a) or (b) or section 52, or subsection (m) or (o) of section 414, shall be
				treated as one person.
								(d)Denial of double
				benefitNo deduction or credit shall be allowed under any other
				provision of this chapter for any amount taken into account in determining the
				credit under this section.
							(e)Election To have
				credit not applyA taxpayer
				may elect (at such time and in such manner as the Secretary may by regulations
				prescribe) to have this section not apply for any taxable
				year.
							.
				(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting , plus, and by adding at the
			 end the following new paragraph:
					
						(34)the adult English literacy and basic
				education programs credit determined under section
				45Q.
						.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the such Code
			 is amended by adding at the end the following new item:
					
						
							45O. Employer-provided adult English
				literacy and basic education
				programs.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				IIIIntegrating and
			 Building Stronger Communities
			301.Office of
			 Citizenship and Immigrant Integration
				(a)Renaming of the
			 Office of Citizenship and Immigrant Integration
					(1)In
			 generalThe Office of Citizenship within U.S. Immigration and
			 Customs Enforcement of the Department of Homeland Security shall be renamed the
			 Office of Citizenship and Immigrant Integration.
					(2)Conforming
			 amendmentSubsection (f) of section 451 of the Homeland Security
			 Act of 2002 (6 U.S.C. 271) is amended—
						(A)in the heading, by
			 striking Citizenship. and inserting
			 Citizenship and Immigrant
			 Integration.;
						(B)in paragraph (1),
			 by inserting and Immigrant Integration after Office of
			 Citizenship; and
						(C)in paragraph (2),
			 by inserting and Immigrant Integration after Office of
			 Citizenship.
						(3)ReferencesAny
			 reference in a law, regulation, document, paper, or other record of the United
			 States to the Office of Citizenship within U.S. Immigration and Customs
			 Enforcement of the Department of Homeland Security shall be deemed to be a
			 reference to the Office of Citizenship and Immigrant
			 Integration.
					(b)FunctionsParagraph
			 (2) of section 451(f) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)),
			 as amended by subsection (a)(2)(C), is further amended by striking for
			 promoting and all that follows through the end and inserting
			 “for—
					
						(A)establishing
				national goals for integrating new communities into the United States and
				measuring the degree to which such goals are met;
						(B)assessing and
				coordinating Federal policies, regulations, task forces, and commissions
				related to integration of immigrants into the United States;
						(C)serving as a
				liaison and intermediary with State and local governments and other entities to
				assist in establishing local integration goals, task forces, and integration
				councils to assist immigrants to the United States;
						(D)providing research
				on, and policy analysis of, the demand for English acquisition programs carried
				out by the Federal Government and for other services for aliens who have
				recently arrived in the United States;
						(E)assisting States
				in coordinating alien integration and refugee resettlement programs with the
				grant program carried out under title III of the Strengthening Communities
				Through English and Integration Act of 2008; and
						(F)promoting
				instruction and training on citizenship responsibilities for aliens interested
				in becoming naturalized citizens of the United States, including the
				development of educational materials for such
				aliens.
						.
				302.Grants to
			 States
				(a)Authority To
			 provide grantsSubject to subsections (c) and (d), the Chief of
			 the Office of Citizenship and Immigrant Integration is authorized to provide
			 grants to States to form State New American Councils as described in subsection
			 (b) to carry out activities described in section 303.
				(b)State New
			 American CouncilsA State New
			 American Council shall consist of not less than 15 and not more than 19
			 individuals from the State and shall include, to the extent practicable,
			 representatives from the following sectors:
					(1)Business.
					(2)Faith-based
			 organizations.
					(3)Civic
			 organizations.
					(4)Philanthropic
			 leaders.
					(5)Nonprofit
			 organizations with experience working with immigrant communities.
					(6)Education
			 organizations, including organizations representing teachers and other
			 employees.
					(7)Representatives of
			 State adult education offices.
					(8)Representatives of
			 State or local public libraries.
					(9)Representatives of
			 statewide or local elected office holders.
					(c)Waiver of
			 requirement
					(1)Authority to
			 grantThe Chief of the Office of Citizenship and Immigrant
			 Integration may award a grant under subsection (a) to a State without requiring
			 the State to form a State New American Council if the Chief determines that the
			 State is carrying out statewide initiatives to integrate immigrants into the
			 State and into the United States.
					(2)GuidelinesThe
			 Chief shall establish guidelines for awarding grants to States described in
			 paragraph (1).
					(d)Grants to local
			 governmentsThe Chief of the Office of Citizenship and Immigrant
			 Integration may provide a grant under subsection (a) to a local government if
			 the Chief determines that the State in which the local government is located is
			 unable or unwilling to apply for such a grant.
				(e)ApplicationAn
			 applicant for a grant under subsection (a) shall submit an application to the
			 Chief of the Office of Citizenship and Immigrant Integration. Such application
			 shall include—
					(1)if the applicant
			 is a State seeking to form a State New American Council, an assurance that such
			 State New American Council will meet the requirements of subsection (b);
					(2)the number of
			 immigrants in the State in which the applicant is located;
					(3)a
			 description of the challenges immigrants face in effectively integrating into
			 such State and local communities; and
					(4)any other
			 information that the Chief may reasonably require.
					(f)DurationA
			 grant awarded under subsection (a) shall be for a period of 5 years.
				(g)Grant
			 amountThe amount of a grant awarded under subsection (a) shall
			 be not less than $500,000 and not more than $5,000,000 for each fiscal
			 year.
				(h)Reservations
					(1)NationalThe
			 Chief of the Office of Citizenship and Immigrant Integration shall reserve not
			 more than 1 percent of the amount appropriated to carry out this title for such
			 Office, including the evaluation of funds distributed.
					(2)StatesA
			 State awarded a grant under subsection (a) may reserve not more than 10 percent
			 of such grant amount for the creation and operation of the State New American
			 Council.
					303.Authorized
			 activities
				(a)Mandatory
			 activitiesA grant awarded under section 302(a) shall be
			 used—
					(1)to develop,
			 implement, expand, or enhance a comprehensive integration plan;
					(2)to
			 provide subgrants to local communities as described in subsection (c);
					(3)if the grant is
			 awarded to a State to form a State New American Council, to convene meetings of
			 the State New American Council not less frequently than once each quarter;
			 and
					(4)to convene public
			 hearings not less frequently than once each year to report on the activities
			 carried out by with such grant.
					(b)Permissible
			 activitiesA grant awarded under section 302(a) may be
			 used—
					(1)to
			 examine the status of immigrants in the State or municipality which was awarded
			 the grant;
					(2)to provide
			 technical assistance or training for State or local agencies to improve
			 services to immigrants;
					(3)to review and
			 develop strategies to expand distance learning as a method of instruction for
			 language and civics education and available technological programs that may
			 supplement or supplant quality classroom instruction; and
					(4)to coordinate with
			 entities of other States engaged in immigrant integration or refugee
			 resettlement activities.
					(c)Subgrants to
			 local communities
					(1)Requirement to
			 awardA grant under section 302(a) shall be used to award
			 subgrants to entities of local governments to assist communities with local
			 efforts to integrate populations of immigrants and address community concerns
			 related to such populations.
					(2)Authorized
			 activitiesSubgrants shall be awarded under paragraph (1) to
			 entities of local governments for use to carry out activities in accordance
			 with—
						(A)a comprehensive
			 integration plan described in subsection (a)(1); and
						(B)any guidance
			 provided by the Chief of the Office of Citizenship and Immigrant
			 Integration.
						(3)Subgrant
			 amountThe amount of a subgrant awarded under this subsection
			 shall be not less than $100,000 and not more than $600,000 for a fiscal
			 year.
					304.Accountability
			 and evaluation
				(a)Accountability
			 systemEach entity awarded a grant under section 302(a) or a
			 subgrant under section 303(c) shall establish an accountability system to
			 measure the outcomes of the activities carried out with such grant or subgrant
			 and assess the effectiveness of such entity in achieving the integration goals
			 of—
					(1)the Chief of the
			 Office of Citizenship and Immigrant Integration; and
					(2)any applicable
			 comprehensive integration plan described in subsection 303(a)(1).
					(b)System
			 requirementsThe accountability system required by subsection (a)
			 shall consist of methods to measure the success of activities carried out with
			 a grant awarded under section 302(a) or a subgrant awarded under section 303(c)
			 in producing—
					(1)gains in the
			 integration of immigrants into the United States, including increases—
						(A)in the
			 understanding of the history and form of government of the United States and of
			 the responsibilities of United States citizenship;
						(B)in obtaining the
			 skills needed to meet the requirements of section 312(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1423(a));
						(C)in the
			 participation of such immigrants in volunteer or other community involvement
			 activities; and
						(D)in the
			 participation of such immigrants who are parents in education of their
			 children;
						(2)gains in the
			 education levels of immigrants to the United States, including increases
			 in—
						(A)the English
			 language proficiency of such immigrants;
						(B)the literacy
			 skills of such immigrants; and
						(C)the rates of such
			 immigrants in obtaining a high school diploma or its recognized equivalent;
			 or
						(3)gains in the
			 employment status of immigrants to the United States, including increases
			 in—
						(A)the level of job
			 skills of such immigrants, including workplace English; and
						(B)the ability of
			 such immigrants to obtain and retain full-time employment.
						(c)Annual
			 evaluationThe Chief of the Office of Citizenship and Immigrant
			 Integration shall conduct an annual evaluation of the grant program established
			 under this title. Such evaluation shall be used by the Chief—
					(1)to improve the
			 effectiveness of programs carried out by the Chief;
					(2)to assess future
			 needs of immigrants and of State and local governments related to immigrants;
			 and
					(3)to determine the
			 effectiveness of such grant program.
					305.Authorization
			 of appropriationsThere are
			 authorized to be appropriated $100,000,000 for each of fiscal years 2009
			 through 2014 to carry out this title.
			
